Citation Nr: 1135536	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-36 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date than August 9, 2005, for an award of service connection for a low back disability.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), including as due to herbicide exposure.

3.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy (BPH), including as due to herbicide exposure.

4.  Entitlement to an initial rating greater than 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to February 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims of service connection for a respiratory disability, to include COPD, and for a prostate disability, to include BPH, each including as due to herbicide exposure.

This matter also is on appeal from a September 2007 rating decision in which the RO granted the Veteran's claim of service connection for a low back disability (which it characterized as a low back condition, including chronic low back muscular strain with disc protrusion L5-S1, history of referred leg pain and compression fracture of L1 vertebrae) and assigned a 20 percent rating effective August 9, 2005.

Although the Veteran initially requested a Travel Board hearing in December 2008, he subsequently withdrew this request in September 2009.  See 38 C.F.R. § 20.704 (2010).

The issues of entitlement to service connection for COPD and for BPH, as well as the issue of entitlement to an initial rating greater than 20 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a low back disability was date-stamped as received by the RO on November 16, 1989.

2.  In a rating decision dated on March 20, 1990, and issued to the Veteran and his service representative on April 19, 1990, the RO denied the Veteran's claim of service connection for a low back disability; this decision was not appealed and became final.

3.  In a letter from his service representative which was dated on July 20, 1993, and date-stamped as received by the RO on July 21, 1993, the Veteran requested that his previously denied service connection claim for a low back disability be reopened.

4.  In a rating decision dated on December 17, 1993, and issued to the Veteran and his service representative on December 30, 1993, the RO denied the Veteran's request to reopen his previously denied service connection claim for a low back disability; this decision was not appealed and became final.

5.  The Veteran's successfully reopened claim of service connection for a low back disability was date-stamped as received by the RO on August 9, 2005.

6.  Service connection is in effect for a low back disability, evaluated as 20 percent disabling effective August 9, 2005.

7.  There is no relevant correspondence or other material constituting a new claim r an appeal in the claims file dated between December 30, 1993, when the rating decision which denied the Veteran's request to reopen a previously denied service connection claim for a low back disability was issued to the Veteran and his service representative, and August 9, 2005, when his successfully reopened service connection claim for a low back disability was date-stamped as received by the RO.



CONCLUSION OF LAW

The criteria for an effective date earlier than August 9, 2005, for an award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's earlier effective date claim for a low back disability, the Board notes that this claim is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision issued in September 2007.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for a low back disability, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of this claim.  The Veteran further was informed of when and where to send the evidence.  The September 2005 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a low back disability, and noted the evidence needed to substantiate the underlying claim of service connection.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).   After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the currently appealed rating decision issued in September 2007 was fully favorable to the Veteran on the issue of service connection for a low back disability, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than August 9, 2005, for an award of service connection for a low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the July 2006 VCAA notice letter and in separate correspondence from VA dated in December 2006 and in January 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was provided prior to the currently appealed rating decisions issued in October 2006 and in September 2007; thus, all of this notice was timely.
The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's earlier effective date claim currently on appeal, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date earlier than August 9, 2005, for the award of service connection for a low back disability.  He specifically contends that the appropriate effective date for the award of service connection for a low back disability is 1981.  

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  A report of examination or hospitalization can be considered a claim only in the context of a claim for an increased rating or a claim for a compensable rating when entitlement to service connection has already been granted.  38 C.F.R. § 3.157 (2010).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than August 9, 2005, for an award of service connection for a low back disability.  Although the Veteran has contended that he has been pursuing a claim of service connection for a low back disability since 1981, he has not identified or submitted any evidence supporting this contention.  A review of the claims file shows instead that the Veteran's original claim of service connection for a low back disability was filed in a letter dated on November 10, 1989, and date-stamped as received by the RO on November 16, 1989.  The Veteran contended in this letter that an magnetic resonance imaging (MRI) scan had shown "a ruptured disk in my back."  He also contended that his service-connected disabilities had caused or aggravated his low back disability.

In a rating decision dated on March 20, 1990, and issued to the Veteran and his service representative on April 19, 1990, the RO denied the Veteran's claim of service connection for a low back disability.  The RO stated in the narrative for this rating decision that service connection for a low back disability was not warranted because the medical evidence did not show that a low back disability was caused by a service-connected disability and there was no evidence of a chronic low back disability in the Veteran's service treatment records.  This decision was not appealed and became final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989), currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  There was also no additional evidence submitted during the appeal period that related to the back disability, and thus no basis to conclude that the rating decision was not final.  38 C.F.R. § 3.156(b) (2010).

The next relevant correspondence occurred when the Veteran submitted a signed letter dated on January 1, 1992, and date-stamped as received by the RO on January 6, 1992, in which he expressed disagreement with VA's findings concerning his low back disability.  He stated that his low back disability was related to his service-connected disabilities "and wish to appeal."

In a deferred rating decision dated on May 20, 1992, RO personnel stated that the Veteran should be notified that the conditions he had disagreed with in January 1992 had not been rated by VA since March 1990 and he had been notified of that decision on April 19, 1990.  RO personnel also stated that the Veteran should be informed that he had not filed an appeal within the 1-year appeal period and, therefore, the April 1990 rating decision had become final.  There is a handwritten note at the bottom of this deferred rating decision which indicates that it was received by the RO's development team on December 22, 1992.
VA sent a letter to the Veteran dated on December 22, 1992, in which he was informed of the salient facts concerning the timeliness of his attempted appeal (as discussed in the May 1992 deferred rating decision).  The Veteran specifically was informed that the conditions he had disagreed with in January 1992 had not been rated by VA since March 1990 and he had been notified of that decision on April 19, 1990.  The Veteran also was informed that he had not filed an appeal within the 1-year appeal period and, therefore, the April 1990 rating decision had become final.  He further was advised that, to reopen the claims adjudicated in April 1990, he needed to submit new and material evidence.  There is a handwritten note at the bottom of this letter which indicates that it was sent to the wrong address and was re-sent to the Veteran at the correct address on January 22, 1993.  There is no record of a response to this letter.

A review of private outpatient treatment records submitted by Richard Matteri, M.D., in response to a request from the RO for records supporting the Veteran's claim for a total disability rating based on individual unemployability (TDIU), shows that these records were date-stamped as received by the RO on January 5, 1993, and indicate that the Veteran was treated by this physician for low back problems.

The next relevant correspondence occurred when the Veteran's service representative submitted a letter to VA dated on July 20, 1993, and date-stamped as received by the RO on July 21, 1993, which requested that the Veteran's previously denied service connection claim for a low back disability be reopened based on "the records you recently requested from Dr. Richard Matteri."

In a rating decision dated on December 17, 1993, and issued to the Veteran and his service representative on December 30, 1993, the RO denied the Veteran's request to reopen his previously denied service connection claim for a low back disability.  The RO noted that the Veteran's original service connection claim for a low back disability had been denied in April 1990 and he had not initiated a timely appeal of that rating decision.  The RO also noted that, although the recently received medical evidence from Dr. Matteri was new, it was not material to the issue of whether service connection for a low back disability was warranted.  Thus, the previously denied claim of service connection for a low back disability was not reopened.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993), currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  There was also no additional evidence submitted during the appeal period that related to the back disability, and thus no basis to conclude that the rating decision was not final.  38 C.F.R. § 3.156(b) (2010).

The next relevant correspondence occurred when the Veteran submitted a letter from Darrell T. Weinman, M.D., dated on July 13, 2005, and date-stamped as received by the RO on August 9, 2005.  Dr. Weinman opined in his letter that it was likely that the Veteran's old compression fracture at L1 was a result of an in-service injury in 1969 while the Veteran was on active service in Vietnam "since he has no other obvious reason for a healed compression fracture."  Dr. Weinman also enclosed a physical examination report for the Veteran dated on July 13, 2005.  Dr. Weinman's letter was attached to a letter from the Veteran's service representative in which the representative essentially requested that the Veteran's previously denied service connection claim for a low back disability be reopened on the basis of the new and material evidence (including the letter from Dr. Weinman).  The letter from the Veteran's service representative was dated on August 8, 2005, and date-stamped as received by the RO on August 9, 2005.

The Veteran had a VA spine examination on November 16, 2005, and a copy of this examination report was received by the RO on November 28, 2005.  The VA examiner concluded that the Veteran's current low back disability was related to active service.

In a rating decision dated on February 8, 2006, and issued to the Veteran and his service representative on February 11, 2006, the RO confirmed and continued the prior denial of the Veteran's service connection claim for a low back disability.  The Veteran disagreed with this rating decision in a letter dated on March 27, 2006, and date-stamped as received by the RO on April 11, 2006.  

As noted in the Introduction, in the currently appealed rating decision dated on September 12, 2007, and issued to the Veteran and his service representative on September 25, 2007, the RO granted the Veteran's claim of service connection for a low back disability and assigned a 20 percent rating effective August 9, 2005.  The RO concluded that August 9, 2005, was the appropriate effective date for a grant of service connection for a low back disability because that was the date of the Veteran's reopened claim.

There is no competent evidence in the claims file, other than the Veteran's unsubstantiated assertions, explaining why he did not initiate an appeal of the April 1990 rating decision.  The Veteran specifically was advised in the notice letter to the April 1990 rating decision of what he needed to do if he disagreed with it.  He also was provided with a copy of a "Notice of Appellate Rights" which explained his appellate rights.  The April 1990 rating decision was mailed to the Veteran at his mailing address of record and was not returned as undeliverable by the postal service.  It appears that a December 1992 letter from VA (which advised the Veteran that his attempted notice of disagreement in January 1992 with the April 1990 rating decision was untimely) was sent to the wrong address initially.  RO personnel subsequently realized this in January 1993 and re-sent the letter to the Veteran advising him of his untimely appeal of the April 1990 rating decision .  There is no indication that this letter from VA was not received by the Veteran or that it was returned as undeliverable by the postal service after being sent to him at the correct address in January 1993.  See also Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), and Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying presumption of regularity to official duties of the RO).

The Veteran also does not contend - nor does the evidence show - that he submitted any correspondence pertaining to his service connection claim for a low back disability between December 30, 1993, the date that the rating decision which denied his request to reopen his service connection claim for a low back disability was issued to him and to his service representative, and August 9, 2005, when his successfully reopened service connection claim for a low back disability was date-stamped as received by the RO.  There is also no evidence of any other information that could constitute an unadjudicated claim or appeal.  The only documents in the claims file dated between December 1993 and August 2005 pertained to the status of the Veteran's dependents, several certifications from VA sent to the Veteran concerning his VA disability compensation (including for purposes of a property tax exemption), and a Privacy Act request from the Veteran for copies of all of his VA treatment records and service treatment records.  As discussed above, the competent evidence did not show that the Veteran's low back disability was related to service until his representative submitted a July 2005 report and opinion letter from Dr. Weinman which was received at the RO on August 9, 2005.  A subsequent VA examination report in November 2005 also indicated that the Veteran's low back disability was related to active service.  This evidence was received by the RO after the Veteran filed his successfully reopened service connection claim for a low back disability on August 9, 2005.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than August 9, 2005, for the award of service connection for a low back disability.

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).  The evidence of record demonstrates that VA received the Veteran's successfully reopened claim of service connection for a low back disability on August 9, 2005, which is more than one year after separation from service.  This claim also was received more than one year after the prior final rating decision issued in December 1993 which had denied the Veteran's request to reopen his service connection claim for a low back disability.  As noted above, although the Veteran has contended that he has been seeking service connection for a low back disability since 1981, he has not identified or submitted any evidence in support of this assertion.  This assertion also is not supported by a review of the claims file.  The Veteran further has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than August 9, 2005, for a service-connected low back disability.  Thus, the Board finds that the criteria for assigning an effective date earlier than August 9, 2005, for an award of service connection for a low back disability are not met.


ORDER

Entitlement to an earlier effective date than August 9, 2005, for an award of service connection for a low back disability is denied.


REMAND

The Veteran essentially contends that his service-connected back disability is more disabling than currently evaluated.  He specifically contends that this disability has worsened since his most recent VA examination in November 2005.  Given the Veteran's assertions regarding his worsening service-connected low back disability, and given the length of time which has elapsed since his most recent VA examination in November 2005, the Board finds that on remand, he should be scheduled for updated examination to determine the nature and severity of this disability.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

The Veteran n served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2010).  Although neither COPD nor BPH are on the list of diseases that are presumed to be linked to exposure to herbicides, the Veteran has indicated that his doctors have told him there could be a relationship between exposure to herbicides including Agent Orange, and his COPH or BPH.  VA is required to provide an examination when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case there is evidence of current disability, presumed exposure to herbicides, and the report of a doctor linking the two.  Additionally, the service treatment records document several instances of breathing problems, bronchitis, and other respiratory problems such that an examination and opinion is required as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a service-connected low back disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion in the low back under DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale must be provided for any opinions expressed.

3. Schedule the Veteran for a VA examination in order to determine whether his COPD is related to his period of service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD is related to his military service, including whether it is related to exposure to herbicides, or whether it is related to the respiratory problems shown in service including an upper respiratory infection in May 1963, shortness of breath in August 1963, a cough in December 1964, a persistent cold in January 1965, bronchitis in 1965, and shortness of breath found at a Medical Board examination in 1968.  If there is a relationship between the inservice incidents and the Veteran's current disability that is not caused by exposure to herbicides, the examiner should determine if it is caused by smoking.  A complete rationale for any opinion expressed should be provided.

4. Schedule the Veteran for a VA examination in order to determine whether his BPH is related to his period of service. The claims file should be made available to the examiner in conjunction with the examination. Any and all indicated evaluations, studies, and tests should be accomplished. The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, or to his complaints and treatment during that service, to include whether it is related to his exposure to herbicides.  A complete rationale for any opinion expressed should be provided.

5.  Thereafter, readjudicate the Veteran's claims for an initial rating greater than 20 percent for a low back disability and for entitlement to service connection for COPD and BPH.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


